Citation Nr: 0725080	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial compensable disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from June 1951 to December 1953, to include service in the 
Korean War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The veteran was afforded a Videoconference Hearing before the 
undersigned Acting Veterans Law Judge in September 2006.  A 
transcript is associated with the claims file.  

The issue of entitlement to an initial compensable disability 
evaluation for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no current diagnosis of sleep apnea.  


CONCLUSION OF LAW

Sleep apnea was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In an August 2004 letter, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was informed that his service medical records may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  A November 
1953 separation examination report was located and associated 
with the claims folder but complete copies of the service 
medical records were not found.  In a September 2004 letter, 
the RO asked the veteran to furnish any service medical 
records in his possession and to complete and submit a NA 
Form 13055 so that the service medical records could possibly 
be reconstructed.  The RO also notified the veteran of other 
forms of evidence he could submit to establish service 
incurrence such as a buddy statement.  In September 2004, the 
veteran submitted a completed NA Form 13055, but he did not 
provide specific details as to the medical treatment in 
service.  In a November 2004 letter, the RO asked the veteran 
to submit specific details of the medical treatment in 
service.  In a November 2004 statement, the veteran responded 
that he did not have any additional information to offer.    

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran received notice of these elements prior to the 
decision that is the subject of this appeal.
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
service connection be granted for his claim in June 2006.   
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA did not, however, provide such notice to the veteran prior 
to the RO decision that is the subject of this appeal.  

To the extent that the timing deficiency with regard to the 
Dingess requirements raises a presumption of prejudice, such 
defect would not have operated to alter the outcome in the 
instant case where the preponderance of the evidence is 
against the claim for service connection.  Timely notice of 
these latter two elements would not have altered the final 
outcome with respect to the claim on appeal.  That is, the 
timing defect did not affect the essential fairness of the 
adjudication.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice and thus, the presumption of prejudice is 
rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  It is noted that the RO did not provide a VA 
examination for this service connection claim and pursuant to 
recent precedent, such a medical examination is not required 
in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. Simply stated, the standards of 
McLendon are not met in this case as there is no competent 
evidence of a current sleep apnea.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).



Analysis

At the outset of its discussion, the Board notes that only 
the veteran's service separation examination report is 
associated with the claims folder and the remaining service 
medical records are missing and appear to have been destroyed 
in the 1973 fire at the NPRC.  The RO tried to locate the 
veteran's service records, but was not successful.  The Court 
of Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of- 
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The veteran contends that he developed sleep apnea while 
serving in the U.S. Air Force, and that he still experiences 
this disability at present.  The veteran's separation 
examination report dated in November 1953 lists no 
abnormalities and specifically states that the veteran had 
"no significant illness or injury during [his] current term 
of service and no aggravation of pre-existing conditions."  

There is no competent evidence of a current diagnosis of 
sleep apnea.  A review of the veteran's private treatment 
records does not, however, show a specific diagnosis of sleep 
apnea.  There is indication of unusual thyroid activity in 
September 2001, and the veteran reported feeling lethargic 
and tired during his September 2006 Videoconference Hearing.  
The veteran, as a lay person, is competent to report on his 
feelings of malaise and tiredness; however, he is unable to 
issue a diagnosis of sleep apnea, and his reports of being so 
afflicted do not have probative value.  See Espiritu, supra.  
Under any theory of entitlement to service connection, it is 
first and foremost a requirement that the claimed disability 
be currently present.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability; in the absence of proof of a 
present disability, there can be no valid claim).  There is, 
simply, no competent diagnosis of sleep apnea which could 
serve as the basis for a current disability and as such, the 
claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See 38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for sleep apnea is denied.  




REMAND

Service connection for bilateral hearing loss was granted in 
a March 2005 rating decision and a noncompensable rating was 
assigned.  The veteran contends, in essence, that his 
disability is of great enough severity to warrant 
compensation.  

The veteran was afforded a comprehensive VA audiology 
examination in February 2005 for the purposes of determining 
the severity of his hearing loss.  The examination was 
adequate for rating purposes and contained a detailed 
rationale supporting the conclusions made.  This examination 
formed the basis of the RO's initial grant of service 
connection and assignment of a zero percent rating.  The 
veteran, however, in a September 2006 Videoconference 
Hearing, testified that he believed his hearing loss had 
grown in severity since this last examination of record.  As 
the veteran has specifically alleged that his hearing loss 
has gotten worse, and as the most recent examination is over 
two years old, the Board will remand the claim so that a new, 
comprehensive VA audiology examination can be conducted.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006); see also, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, as the veteran has indicated a worsening of his 
hearing, he should be asked to identify any private or VA 
evaluation or treatment that he has received for his hearing 
loss since the February 2005 examination.  Any relevant 
medical records that may be available should be secured and 
associated with the claims file.  See 38 C.F.R. 
§ 3.159(c)(1)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  

2.  Ask the veteran to identify any VA or 
private evaluation or treatment he has had 
for his hearing loss since the last VA 
examination in February 2005.  If the 
veteran responds, obtain the necessary 
releases, obtain copies of the records and 
associate them with the claims file.  

3.  Schedule the veteran for a 
comprehensive VA audiology examination for 
the purposes of determining the current 
severity of his bilateral hearing loss.  
The claims file should be furnished to the 
audiologist for his or her review.  

4.  After completion of the directed 
development, and any additional 
development that is indicated by the 
current state of the record, readjudicate 
the veteran's claim.  If the veteran 
remains dissatisfied with the decision, 
issue an appropriate supplemental 
statement of the case and forward the case 
to the Board for final adjudication.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


